     Case 4:21-cv-00027-RSB-CLR Document 6 Filed 02/05/21 Page 1 of 4




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

DEONTE MARQUIS BROWN,                )
                                     )
              Plaintiff,             )
                                     )
v.                                   )             CV421-027
                                     )
SHERIFF JOHN WILCHER and             )
DISTRICT ATTORNEY                    )
SHALENA JONES ,                      )
                                     )
              Defendants.            )

                                ORDER

           Before the Court is plaintiff’s motion seeking the appointment

of counsel and an order directing the Chatham County Jail to provide

access to a law library and a copy of his inmate account records. Doc. 5.

This motion is DENIED.

     Plaintiff asserts that the appointment of counsel is appropriate

because he lacks a legal education and the jail is currently subject to a

lockdown, presumably related to the COVID-19 pandemic.           Id. at 1.

Though these limitations might create a difficulty, plaintiff has no

constitutional right to counsel in this civil case. Wright v. Langford, 562

F. App’x 769, 777 (11th Cir. 2014) (citing Bass v. Perrin, 170 F.3d 1312,
     Case 4:21-cv-00027-RSB-CLR Document 6 Filed 02/05/21 Page 2 of 4




1320 (11th Cir. 1999)). “Although a court may, pursuant to 28 U.S.C. §

1915(e)(1), appoint counsel for an indigent plaintiff, it has broad discretion

in making this decision, and should appoint counsel only in exceptional

circumstances.” Id. (citing Bass, 170 F.3d at 1320). Appointment of

counsel in a civil case is a “privilege that is justified only by exceptional

circumstances, such as where the facts and legal issues are so novel or

complex as to require the assistance of a trained practitioner.” Fowler v.

Jones, 899 F.2d 1088, 1096 (11th Cir. 1990) (citing Poole v. Lambert, 819

F.2d 1025, 1028 (11th Cir. 1987), and Wahl v. McIver, 773 F.2d 1169, 1174

(11th Cir. 1985)).

      The Eleventh Circuit has explained that “the key” to assessing

whether counsel should be appointed “is whether the pro se litigant needs

help in presenting the essential merits of his or her position to the court.

Where the facts and issues are simple, he or she usually will not need such

help.” McDaniels v. Lee, 405 F. App’x 456, 457 (11th Cir. 2010) (quoting

Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)). A review of the record

and pleadings in this case reveals no such “exceptional circumstances”

warranting the appointment of counsel. This case is not so complex,

legally or factually, as to prevent plaintiff from presenting “the essential
     Case 4:21-cv-00027-RSB-CLR Document 6 Filed 02/05/21 Page 3 of 4




merits of his position” to the Court. His request for appointment of

counsel is DENIED.

     Plaintiff has also requested that he be granted access to the law

library and other legal resources. Doc. 5 at 1. As he is proceeding pro se,

plaintiff has a right to meaningful access to the courts, including some

right to legal research material. See Bounds v. Smith, 430 U.S. 817, 828

(1977); Bowens v. Sikes, 2017 WL 486266 at *4 (S.D. Ga. Jan. 4, 2017); see

also Bass v. Singletary, 143 F.3d 1442, 1445 (11th Cir. 1998) (deprivation

of that right may be actionable where “the prison official’s actions which

allegedly infringed on an inmate’s right of access to the courts [ ]

frustrated or impeded the inmate’s efforts to pursue a nonfrivolous legal

claim.”). The Court, however, cannot order that his access to privileges be

increased beyond what the detention facility deems adequate, as such

relief is beyond the scope of this lawsuit. See doc. 1. This is particularly

the case as the complaint has not yet been screened pursuant to 28 U.S.C.

§ 1915A or approved for service. See 28 U.S.C. § 1915A (requiring that

review prisoner complaints for frivolity, maliciousness or failure to state a

claim upon which relied can be granted)      Therefore, the request for an
     Case 4:21-cv-00027-RSB-CLR Document 6 Filed 02/05/21 Page 4 of 4




order directing the Chatham County Detention Center to provide

additional legal resources is DENIED.

     Finally, plaintiff requests that the Court order the Chatham County

Detention Center to provide a copy of the records of his inmate account

transactions. Doc. 5 at 1–2. It is presumed that these records are sought

in order to comply with the Court’s order of February 2, 2021. Plaintiff

has not argued that he is unable to acquire these documents through

normal procedures.    In fact, the Court is skeptical that serious prior

attempts have been made, as plaintiff’s request predates the Court’s order

requiring the information. Compare doc. 5 (dated February 1, 2021) with

doc. 4 (dated February 2, 2021). Even if sought for some other reason, the

requested relief is premature as this matter has not advanced to the

discovery stage. Plaintiff’s request for an order directing the Chatham

County Detention Center to provide records of his financial transactions

is DENIED.

     SO ORDERED, this 5th day of February, 2021.



                                  __________
                                  _______________________________
                                          _ __________
                                                    _ ____
                                                        ______
                                  CHRISTOPHER
                                  CHRI
                                     R ST
                                        TOOP
                                           PHER L. RAY
                                  UNITED STATE
                                           STATES   MAGISTRATE JUDGE
                                               T S MAGISTR
                                  SOUTHERN DISTRICT OF GEORGIA
